Name: Commission Regulation (EC) No 1322/2002 of 22 July 2002 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  plant product;  cooperation policy
 Date Published: nan

 Avis juridique important|32002R1322Commission Regulation (EC) No 1322/2002 of 22 July 2002 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice Official Journal L 194 , 23/07/2002 P. 0022 - 0023Commission Regulation (EC) No 1322/2002of 22 July 2002amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 13(11) thereof,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(3), as last amended by Commission Regulation (EC) No 411/2002(4), and in particular Article 9(2) and Article 13(15) thereof,Whereas:(1) A trade agreement between the European Commission and Hungary establishing certain concessions in the form of Community tariff quotas for certain agricultural products and the total liberalisation of trade in other agricultural products has recently been concluded. In the cereals sector, one of the concessions provided for is the abolition of export refunds. The abolition of export refunds covers all the products referred to in Article 1(1) of Regulation (EEC) No 1766/92, except certain processed products already covered by concessions under other trade agreements.(2) The Hungarian authorities have undertaken to ensure that only consignments of Community products covered by the trade agreement on which no refund has been granted are allowed for import into that country. To that end, Article 7a of Commission Regulation (EC) No 1162/95(5), as last amended by Regulation (EC) No 1006/2002(6), governing exports to Poland, Estonia, Latvia and Lithuania should be made to apply also to exports to Hungary.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Annex IV to Regulation (EC) No 1162/95 is replaced by the following: "ANNEX IV:Products affected by the abolition of export refunds - Article 7a of Regulation (EC) No 1162/95>TABLE>"Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 329, 30.12.1995, p. 18.(4) OJ L 62, 5.3.2002, p. 27.(5) OJ L 117, 24.5.1995, p. 2.(6) OJ L 153, 13.6.2002, p. 5.